Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Amendment filed on 06/28/2022.  Claims 1, 19 and 20 have been amended.  Claim 25 is added.  Claims 1-2, 5-12, 14, 18-22 and 25 are pending in the case.  

Claim Objections
Claim 10 is objected to because of the following informalities:  the status indicator of claim 10 should be “(Previously Presented)” not “(currently amended)” because claim10 is not amended.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  
Applicant argues that Evans in view of Hsieh do not disclose “determining.. a display position for a respective indicator of respective user interface element” is to occur “at the server”.  
Examiner respectfully disagrees.
The amendment recites that the determining display position is occur at the server, which is the server where Hsieh teaches displaying respective app based on contextual data, such as user’s location to determine the displayed position of the icons, on the server.  The Specification does not give “the server” any specific meaning, hence under BRI, the server is a software in a network that manages access of data.  Please see the citation of Hsieh below.
The combination of the reference disclose the recited limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12, 14, 18-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20160239282 A1) in view of Hsieh et al (US 20160232314 A1).
 	Referring to claim 1, Evans discloses a method on a server, the method comprising: 
determining a first context for a user's device, the first context being a context of the user's device at a first timepoint, where the first context comprises a present physiological information of a user associated with the user device; ([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time, such as first timepoint ([0018] of Evans, “context data might be determined from sensors associated with a computing device… Context data might include location data, movement data, activity data, user data, time data, and the like. Some of the context data might be determined from sensors associated with a computing device. For example, the sensors of the computing device might be used to determine a speed of the computing device, a location of the computing device, weather conditions, lighting conditions, sound near the user, facial expressions of the user (or some other individual), and the like. The context data might also include data relating to a current activity. For example, a current activity might relate to a user performing a search on the computing device, a user driving a car, a user accessing a particular website, a user entering a restaurant, and the like”));
storing a plurality of server based apps ([0131] of Evans, the data store 134 may store applications, as evidenced in “The data store 134 may store other system or application programs and data utilized by the computer 1400, such as components that include the context manager 124, the application 114 and/or any of the other software components and data described above” and these applications 114, as shown in Fig. 1 and as evidenced in [0045] of Evans, “the applications 114A-114C are installed on the computing device 102A and the applications 114D-114F are located remotely (e.g., within the application service 106 and/or the application execution service 108)” that some applications can be stored locally and some applications are server based applications) where each server based app is stored with a respective set of context related conditions ([0045] of Evans, the app stores related contextual information associated with the one or more applications, as evidenced in [0045] “The contextual service 104 uses the received context data 128A to identify one or more applications 114 that are relevant to the current context of the user 120A” for example, in [0046] of Evans, “car rental applications 114 might be activated when the context data 128A indicates that the user 120A is located in an airport, is making a flight reservation, or is performing a search for rental cars. In other examples, the contextual service 104 may determine the applications 114 to activate”), where each respective set of context related conditions comprises a respective specification of physiological information of a user associated with the user device and (The Specification is silent on what qualifies as “specification”, under BRI, the Examiner will interpret the term as any information related to the requirement of a device.  Here, [0018]-[0019] of Evans, as cited above, discloses different context related to information/requirement of a user’s device, such as context of user’s biometric data or other contextual information) where a sponsor of each server based app defines each respective set of context related conditions for its associated server based app; ([0025] of Evans, service provider of the application provides received contextual data to the context sensitive frame work that effects what application will be installed on the user’s computer based on that contextual data, as evidenced in [0025] of Evans, “an application may define a custom event using a contextual service application programming interface ("API") to which other applications may register to receive. Applications may use the custom event to send data to other interested applications. For instance, a travel application may define a custom event that provides travel details for a user. This information might also be used to update the context data received by an application such that the data provided by the application is more applicable to the current context”)
comparing the present physiological information of a user associated with the user device that is within the first context to the respective specification of physiological information of a user associated with the user device in each respective set of context related conditions defined for and associated with each server based app within the plurality of server based apps; ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
determining, based on the comparing determining a match between the present [user’s device location] associated with the user device and the respective specification of physiological information of a user associated with the user device in a particular set of context related conditions defined for and associated with a particular server based app, a first set of server based apps associated with the first context; 2 of 18Appl. No. 16/708,481 Docket No. YOR920151049US2Reply to Office Action of September 18, 2020([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
Even though Evans discloses formatting the user interface with different applications utilized based on the contextual data ([0110] of Evans, “the application data is formatted for display in the user interface. As discussed above, the context manager may format the data to be provided within a common user interface 130 such that users are not distracted by the use of different user interfaces associated with each of the different applications”), but Evans does not specifically disclose “determining, at the server based on the first context and the respective set of context related conditions, a display position for a respective indicator of a respective user interface element of one or more server based apps within the first set of server based apps; sending, in association with an indication of the first context, a respective indicator of a respective user interface element for each server based app within the first set of server based apps; sending to the user's device, based on determining the display position, an indication of the display position for the respective indicator of the respective user interface element of the one or more server based apps within the first set of server based apps; receiving, at a server from the user's device based on sending the respective indicator, user interface inputs associated with a selected user interface for a selected app within the first set of server based apps; processing, based on receiving the user interface inputs, the user interface inputs to produce results based on the user interface inputs; and sending, based on the processing, the results.”
However, Hsieh discloses determining, at the server based on the first context and the respective set of context related conditions, a display position for a respective indicator of a respective user interface element of one or more server based apps within the first set of server based apps; ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) sending, in association with an indication of the first context, a respective indicator of a respective user interface element for each server based app within the first set of server based apps; (As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  Further as shown in Fig. 9A of Hsieh, the 4 UI layout display is associated with 4 different contextually detected applications 25-2, 21-2, 22-2 and 23-2 as shown in Fig. 8C and [0170]-[0174] of Hsieh) sending to the user's device, based on determining the display position, an indication of the display position for the respective indicator of the respective user interface element of the one or more server based apps within the first set of server based apps; (as shown in Figs. 5A-6B of Hsieh, based on the user’s location, different apparatus are detected, e.g., when the user is only within the range for apparatus 21, only server based app 21 is shown on the user’s mobile device (Fig. 6B) for the user to interact with and the rest of out of range apparatus would not be detected or displayed.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) sending, in association with an indication of the first context, a respective indicator of a respective user interface element for each server based app within the first set of server based apps ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) processing, based on receiving the user interface inputs, the user interface inputs to produce results based on the user interface inputs; and sending, based on the processing, the results.  (as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, and based on the user selecting app. 21-2, a respective indicator of respective user interface element/UI elements is shown.)
Evans and Hsieh are analogous art because both references concern providing different applications to the user based on certain contextual information associated with the user and/or user’s device.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time of the claimed invention to modify providing services/applications to user based on contextual information of the user and the device, as taught by Evans. One would have been motivated to modify Evans’s contextual conditions which providing services/applications to the user depending on certain user’s biometric contextual information with providing indication of available application depending on certain contextual information of the device, such as proximate location of the user’s device as taught by Hsieh because doing so to efficiently manage user interface based on certain contextual conditions to better provide user with desired applications and allow the user to intuitively and conveniently control user interfaces ([0010] of Hsieh).

 	Referring to claim 2, Evans and Hsieh discloses method of claim 1, further comprising sending, in association with the respective indicator of the respective user interface element for each server based app within the first set of server based apps, an indication of the first context.  ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)

 	Referring to claim 5, Evans and Hsieh discloses the method of claim 1, further comprising: determining a second context for the user's device, the second context being a context at a second timepoint after the first timepoint, (it would have been obvious to a person of ordinary skills in the art would have understood that the contextual information applies to effect what kind of application, so the comparing and matching contextual information applies for the second context is the same as comparing and matching contextual information applies for the first context", as cited above with the first contextual data, [0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time, such as first timepoint ([0018] of Evans, “context data might be determined from sensors associated with a computing device… Context data might include location data, movement data, activity data, user data, time data, and the like. Some of the context data might be determined from sensors associated with a computing device. For example, the sensors of the computing device might be used to determine a speed of the computing device, a location of the computing device, weather conditions, lighting conditions, sound near the user, facial expressions of the user (or some other individual), and the like. The context data might also include data relating to a current activity. For example, a current activity might relate to a user performing a search on the computing device, a user driving a car, a user accessing a particular website, a user entering a restaurant, and the like”))
determining, based on the second context and the respective set of context related conditions defined for each server based app within the plurality of server based apps, a second set of server based apps;  Docket No. YOR920151049US2Reply to Office Action of September 18, 2020([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.) and 
Attorney Docket No. YOR920151049US02 44sending, to the user's device based on determining the second set of server based apps, an indication of the second context in association with a respective indicator of a respective user interface element for each app within the second set of server based apps.  ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”. Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)
 	Referring to claim 6, Evans and Hsieh discloses the method of claim 1, further comprising: determining that one or more context related conditions of the respective set of context related conditions defined for at least one of the server based app from the first set of server based apps fails to be satisfied; ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.) and removing the respective indicator for the at least one of the server based app from the user's device.   (as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out/removed based on that context)

Referring to claim 7, Evans and Hsieh discloses the method of claim 1, wherein determining that the one or more context related conditions of the respective set of context related conditions defined for the at least one of the server based app fails to be satisfied comprises: determining a second context for the user's device, the second context being a context at a second timepoint after the first timepoint, the second context being different from the first context; ([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time, such as first timepoint, and user’s biometric context, such as heartrate can change at a second timepoint where the heart rate/context data are different from time to time.  Further, as shown in Figs. 5A-6B and [0148]-[0150] of Hsieh, apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile devices on the user’s location, different apparatus are detected, e.g., when the user is within range (contextual data) with apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile device.  But when the user moves again towards the apparatus 21 and 22 and out of range from apparatus 23 and 24, server based app 21-1 and 22-1 are detected and display instead of server based app 23-1 and 24-1 and Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context) and 
determining that the second context does not satisfy a set of context related conditions associated with a particular app within the first set of server based apps.  (as shown in Figs. 5A-6B and [0148]-[0150] of Hsieh, apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile devices on the user’s location, different apparatus are detected, e.g., when the user is within range (contextual data) with apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile device.  But when the user moves again towards the apparatus 21 and 22 and out of range from apparatus 23 and 24, server based app 21-1 and 22-1 are detected and display instead of server based app 23-1 and 24-1 and Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context )

 	Referring to claim 8, Evans and Hsieh discloses the method of claim 1, further comprising: receiving, from a sponsor of each app within the first set of server based apps prior to determining the first context, ([0025] of Evans, service provider of the application provides received contextual data to the context sensitive frame work that effects what application will be installed on the user’s computer based on that contextual data, as evidenced in [0025] of Evans, “an application may define a custom event using a contextual service application programming interface ("API") to which other applications may register to receive. Applications may use the custom event to send data to other interested applications. For instance, a travel application may define a custom event that provides travel details for a user. This information might also be used to update the context data received by an application such that the data provided by the application is more applicable to the current context”) the respective set of context related conditions for the each app within the first set of server based apps, wherein determining the first set of server based apps associated with the first context comprises comparing the first context for the user's device to each respective set of context related conditions for each app within the first set of server based apps.  ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)

 	Referring to claim 9, Evans and Hsieh discloses the method of claim 8, 
further comprising:  determining a second context for the user's device, the second context being a context at a second timepoint after the first timepoint, the second context being different from the first context;  ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.) 
determining that the second context does not satisfy any set of context related conditions associated with any app within the first set of server based apps; (as shown in Figs. 5A-6B and [0148]-[0150] of Hsieh, apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile devices on the user’s location, different apparatus are detected, e.g., when the user is within range (contextual data) with apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile device.  But when the user moves again towards the apparatus 21 and 22 and out of range from apparatus 23 and 24, server based app 21-1 and 22-1 are detected and display instead of server based app 23-1 and 24-1 and Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context ) and 
sending to the user's device, based on determining that the second context does not satisfy any set of context related conditions for each app within the first set of server based apps, (as shown in Figs. 5A-6B and [0148]-[0150] of Hsieh, apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile devices on the user’s location, different apparatus are detected, e.g., when the user is within range (contextual data) with apparatus 23 and 24 instead of 21 and 22, then only server based app of 23-1 and 24-1 are shown on the user’s mobile device.  But when the user moves again towards the apparatus 21 and 22 and out of range from apparatus 23 and 24, server based app 21-1 and 22-1 are detected and display instead of server based app 23-1 and 24-1 and Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context ) an indication to present a default set of apps. ([0105] of Hsieh, some application may be installed by default)

 	Referring to claim 10, Evans discloses a method on a user device, the method comprising: 
determining a present user device context; ([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time)
receiving, at the user device from the remote processor, a respective indication of a device context particularly defined for at least each server based app of the first set of server based apps, where the device context comprises a respective specification of physiological information of a user associated with the user device and defines a context to be satisfied by a user device context for selection to be displayed; ([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time, such as first timepoint ([0018] of Evans, “context data might be determined from sensors associated with a computing device… Context data might include location data, movement data, activity data, user data, time data, and the like. Some of the context data might be determined from sensors associated with a computing device. For example, the sensors of the computing device might be used to determine a speed of the computing device, a location of the computing device, weather conditions, lighting conditions, sound near the user, facial expressions of the user (or some other individual), and the like. The context data might also include data relating to a current activity. For example, a current activity might relate to a user performing a search on the computing device, a user driving a car, a user accessing a particular website, a user entering a restaurant, and the like”))
comparing present physiological information of a user associated with the user device to the respective specification of physiological information of a user associated with the user device in each respective device context defined for at least each server based app of the first set of server based apps ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
determining that the present physiological information of a user associated with the user device matches the respective specification of physiological information of a user associated with the user device in each respective device context for one or more server based apps of the first set of server based apps; ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
Even though Evans discloses formatting the user interface with different applications utilized based on the contextual data ([0110] of Evans, “the application data is formatted for display in the user interface. As discussed above, the context manager may format the data to be provided within a common user interface 130 such that users are not distracted by the use of different user interfaces associated with each of the different applications”), but Evans does not specifically disclose “receiving, from a remote processor, a respective indicator of a respective user interface element associated with each respective server based app within a first set of server based apps, each respective indicator indicating a user interface element to display for selection of its associated server based app; … receiving, from the remote processor, a respective display position for each the respective indicator of the respective user interface element associated with at least each of the one or more server based apps; and displaying, based on receiving the respective indicator and based on determining that the present physiological information of a user associated with the user device matches the respective specification of physiological information of a user associated with the user device in each respective device context, the respective user interface element associated with each of the one or more server based apps at the respective display position.”
However, Hsieh discloses receiving, from a remote processor, a respective indicator of a respective user interface element associated with each respective server based app within a first set of server based apps, each respective indicator indicating a user interface element to display for selection of its associated server based app; ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Also as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) receiving, from the remote processor, a respective display position for each the respective indicator of the respective user interface element associated with at least each of the one or more server based apps;  (As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  Further as shown in Fig. 9A of Hsieh, the 4 UI layout display is associated with 4 different contextually detected applications 25-2, 21-2, 22-2 and 23-2 as shown in Fig. 8C and [0170]-[0174] of Hsieh) displaying, based on receiving the respective indicator and based on determining that the present physiological information of a user associated with the user device matches the respective specification of physiological information of a user associated with the user device in each respective device context, the respective user interface element associated with each of the one or more server based apps at the respective display position; (as shown in Figs. 5A-6B of Hsieh, based on the user’s location, different apparatus are detected, e.g., when the user is only within the range for apparatus 21, only server based app 21 is shown on the user’s mobile device (Fig. 6B) for the user to interact with and the rest of out of range apparatus would not be detected or displayed.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown)
Evans and Hsieh are analogous art because both references concern providing different applications to the user based on certain contextual information associated with the user and/or user’s device.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time of the claimed invention to modify providing services/applications to user based on contextual information of the user and the device, as taught by Evans. One would have been motivated to modify Evans’s contextual conditions which providing services/applications to the user depending on certain user’s biometric contextual information with providing indication of available application depending on certain contextual information of the device, such as proximate location of the user’s device as taught by Hsieh because doing so to efficiently manage user interface based on certain contextual conditions to better provide user with desired applications and allow the user to intuitively and conveniently control user interfaces ([0010] of Hsieh).

 	Referring to claim 11, Evans and Hsieh discloses the method of claim 10, further comprising: receiving, based on displaying the respective user interface element, a selection of a selected user interface element that is associated with a selected server based app, (Fig. 5C and [0150] of Hsieh, user can select one of the plurality of UI elements of the selected application, “In response to the user input for selecting the identification information 23-1, as shown in 530 of FIG. 5C, the processor 190 may control the touch screen 200 such that a user interface 531 for controlling the third medical apparatus 23 that corresponds to the selected identification information is displayed. The user interface 531 may include UI elements for controlling the third medical apparatus 23. For example, the UI elements may include at least one selected from a UI element for adjusting a location of a table, a UI element for turning on or off a laser, a UI element for adjusting gantry tilting, and a UI element for locking or unlocking a cradle”)the selected server based app executing on the remote processor and interacting with a user interface components of the user device; (as shown in Fig. 7F of Hsieh, upon detecting server app 21-2 and 23-2, the user’s mobile device based on the indication of connecting with the apps within the range from the user’s location with the first set of server based apps, e.g., 21-2 and 22-2) presenting on a display of the user device, based on the selection, a user interface for the selected server based app; (as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Further as shown in Fig. 9A of Hsieh, the 4 UI layout display is associated with 4 different contextually detected applications 25-2, 21-2, 22-2 and 23-2 as shown in Fig. 8C and [0170]-[0174] of Hsieh) and exchanging with the remote processor, in conjunction with the user interface, information between the selected server based app executing on the remote processor and user interface components of the user device.  (as shown in Fig. 7F of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2)

 	Referring to claim 12, Evans and Hsieh discloses the method of claim 10, further comprising: storing, in association with the indication of a device context, the respective indicator of the respective user interface element associated with each respective server based app within the first set of server based apps; ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.  Further, as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.) and determining, after the storing, a change in a user device context to a new device context as the present user device context, wherein the determining that the present user device context matches the indication of a device context is based on determining the change to a new device context.  ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”. Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)
 	Referring to claim 14, Evans and Hsieh discloses the method of claim 10, further comprising: determining a new present user device context; ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal, hence once the user is a step closer to the medical apparatus, that corresponding app based on the contextual condition of proximity will be displayed.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) that the new present user device context no longer matches the indication of the device context; and removing, based on determining that the new present user device context no longer matches the indication of the device context, the respective user interface elements associated with each server based app with in the first set of server based apps. ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)

   	Referring to claim 18, Evans and Hsieh discloses the method of claim 10, wherein the respective display position specifies a respective location on a display of a plurality of interface indicators on the user device, and wherein the displaying comprises displaying the respective indicator of the respective user interface element at the respective display position on a display of a plurality of interface indicators on the user device.  ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)

Referring to claim 19, Evans discloses a method on a server, the method comprising:  
determining a context for a user's device, wherein the context is a context of the user's device at a given point in time, where the context comprises data that is independent of a location of the user's device; ([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time, such as first timepoint ([0018] of Evans, “context data might be determined from sensors associated with a computing device… Context data might include location data, movement data, activity data, user data, time data, and the like. Some of the context data might be determined from sensors associated with a computing device. For example, the sensors of the computing device might be used to determine a speed of the computing device, a location of the computing device, weather conditions, lighting conditions, sound near the user, facial expressions of the user (or some other individual), and the like. The context data might also include data relating to a current activity. For example, a current activity might relate to a user performing a search on the computing device, a user driving a car, a user accessing a particular website, a user entering a restaurant, and the like”));
storing a plurality of server based apps where each server based app is stored with a respective set of context related conditions, ([0131] of Evans, the data store 134 may store applications, as evidenced in “The data store 134 may store other system or application programs and data utilized by the computer 1400, such as components that include the context manager 124, the application 114 and/or any of the other software components and data described above” and these applications 114, as shown in Fig. 1 and as evidenced in [0045] of Evans, “the applications 114A-114C are installed on the computing device 102A and the applications 114D-114F are located remotely (e.g., within the application service 106 and/or the application execution service 108)” that some applications can be stored locally and some applications are server based applications [0045] of Evans, the app stores related contextual information associated with the one or more applications, as evidenced in [0045] “The contextual service 104 uses the received context data 128A to identify one or more applications 114 that are relevant to the current context of the user 120A” for example, in [0046] of Evans, “car rental applications 114 might be activated when the context data 128A indicates that the user 120A is located in an airport, is making a flight reservation, or is performing a search for rental cars. In other examples, the contextual service 104 may determine the applications 114 to activate”) where a sponsor of each server based app defines each respective set of context related conditions for its associated server based app; ([0025] of Evans, service provider of the application provides received contextual data to the context sensitive frame work that effects what application will be installed on the user’s computer based on that contextual data, as evidenced in [0025] of Evans, “an application may define a custom event using a contextual service application programming interface ("API") to which other applications may register to receive. Applications may use the custom event to send data to other interested applications. For instance, a travel application may define a custom event that provides travel details for a user. This information might also be used to update the context data received by an application such that the data provided by the application is more applicable to the current context”)
comparing data that is independent of a location of the user's device that is within the context to context related conditions in each respective set of context related conditions defined for and associated with each server based app within the plurality of server based apps, where the comparing compares context related conditions that are independent of a location of the user's device ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
determining, based on the comparing determining a match between the context and the context related conditions, a set of server based apps associated with the context related conditions, the set of server based apps comprising a first server based app and a second server based app; ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.)
Even though Evans discloses formatting the user interface with different applications utilized based on the contextual data ([0110] of Evans, “the application data is formatted for display in the user interface. As discussed above, the context manager may format the data to be provided within a common user interface 130 such that users are not distracted by the use of different user interfaces associated with each of the different applications”), but Evans does not specifically disclose “determining, based on the context and the respective set of context related conditions, at least a first display position on the user's device for a respective indicator of the first server based app and a second display position on the user's device for the respective indicator of the second server based app, wherein the first display position and the second display position are relative to each other; and sending, to the user's device and in association with an indication of the context, a respective indicator of a respective user interface element for each server based app within the set of server based apps, and the at least first display position and the second display position for the respective indicators of the first and second server based apps.”
 	However, Hsieh discloses determining, based on the context and the respective set of context related conditions, at least a first display position on the user's device for a respective indicator of the first server based app and a second display position on the user's device for the respective indicator of the second server based app, wherein the first display position and the second display position are relative to each other; ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) and sending, to the user's device and in association with an indication of the context, a respective indicator of a respective user interface element for each server based app within the set of server based apps, and the at least first display position and the second display position for the respective indicators of the first and second server based apps. (As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Further as shown in Fig. 9A of Hsieh, the 4 UI layout display is associated with 4 different contextually detected applications 25-2, 21-2, 22-2 and 23-2 as shown in Fig. 8C and [0170]-[0174] of Hsieh)
Evans and Hsieh are analogous art because both references concern providing different applications to the user based on certain contextual information associated with the user and/or user’s device.  Accordingly, it would have been obvious to a person of ordinary skill in the art to have been motivated to do so, with a reasonable expectation of success, at the time of the claimed invention to modify providing services/applications to user based on contextual information of the user and the device, as taught by Evans. One would have been motivated to modify Evans’s contextual conditions which providing services/applications to the user depending on certain user’s biometric contextual information with providing indication of available application depending on certain contextual information of the device, such as proximate location of the user’s device as taught by Hsieh because doing so to efficiently manage user interface based on certain contextual conditions to better provide user with desired applications and allow the user to intuitively and conveniently control user interfaces ([0010] of Hsieh)

 	Referring to claim 20, Evans and Hsieh discloses the method of claim 19, further comprising: receiving, at a server from the user's device based on sending the respective indicator, user interface inputs associated with a selected user interface for a selected app within the set of server based apps; (As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  Further as shown in Fig. 9A of Hsieh, the 4 UI layout display is associated with 4 different contextually detected applications 25-2, 21-2, 22-2 and 23-2 as shown in Fig. 8C and [0170]-[0174] of Hsieh)
processing, based on receiving the user interface inputs, the user interface inputs to produce results based on the user interface inputs; sending, based on the processing, the results; (as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, and based on the user selecting app. 21-2, a respective indicator of respective user interface element/UI elements is shown.)
determining that one or more context related conditions of the respective set of context related conditions defined for at least one of the server based app from the first set of server based apps fails to be satisfied; and ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)
removing the respective indicator for the at least one of the server based app from the user's device. (as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)

 	Referring to claim 21, Evans and Hsieh discloses the method of claim 1, further comprising determining a present factor associated with a user of the user's device, ([0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal) where the present factor is independent of a location of the user, (([0019] of Evans, determining a first context, such as physical environment (such as temperature, altitude, humidity, biometric pressure) device orientation, biometric data (such as pulse, heart rate variability, blood oxygenation, body temperature, blood sugar, sleep, what the user is viewing), the first context comprises a present physiologic/biometric information of a user associated with the user device as the device has been provided applications based the context to the user’s device at that moment in time) and where determining the display position for the respective indicator comprises determining a position on the display for the respective indicator relative to positions of other indicators displayed on the on the display, where the position relative to positions of other indicators is determined based on a comparison of the present factor associated with the user of the user's device relative to the respective set of context related conditions.  (As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown.  [0179] of Hsieh, “Referring to 1110 of FIG. 11A, the processor 190 may control the touch screen 200 such that identification information (e.g., images or icons) 21-4 to 24-4 of the first to fourth medical apparatuses 21 to 24 is displayed on a layout with respect to respective locations of the first to fourth medical apparatuses 21 to 24 in the interior 1a. The first to fourth medical apparatuses 21 to 24 that correspond to the identification information 21-4 to 24-4 may be located within a certain range from the mobile terminal 11”.  Also as shown in Figs. 13-14B and [0187]-[0192] of Hsieh, based on the first context, which is proximate distance between user’s device and medical apparatuses, different application with application UI elements are shown or greyed out based on that context)

 Referring to claim 22, Evans and Hsieh discloses the method of claim 21, where the present factor comprises a time of day. ([0018] of Evans, “context data might be determined from sensors associated with a computing device… Context data might include location data, movement data, activity data, user data, time data, and the like. Some of the context data might be determined from sensors associated with a computing device. For example, the sensors of the computing device might be used to determine a speed of the computing device, a location of the computing device, weather conditions, lighting conditions, sound near the user, facial expressions of the user (or some other individual), and the like. The context data might also include data relating to a current activity. For example, a current activity might relate to a user performing a search on the computing device, a user driving a car, a user accessing a particular website, a user entering a restaurant, and the like”))

 	Referring to claim 25, Evans and Hsieh discloses method of claim 1, wherein the determining the first set of server based apps associated with the first context and the sending the respective indicators of a respective user interface element for each server based app within the first set of server based apps are performed at the server. ([0019] of Evans, which application to install or present to the user is determined by application configurations, e.g., based on contextual data received, as evidenced in [0019] of Evans, “An application may be determined to be relevant for a particular context using registration data. According to some configurations, applications and/or computing devices register with the contextual service to notifications, or be activated, in response to the contextual service receiving specified context data.”  Further, [0020]-[0023] of Evans, based on the contextual information, such as biometric information of the user (as explained above), that contextual information is being used to trigger different specific applications to be utilized and presented/installed on the user’s device.  Even though [0019] of Evans do not specifically recite the word “comparing”, but a person of ordinary skills in the art would have had reasonable understanding that based on the application’s configuration, and triggering the installation of application is based on the contextual data received, that is “comparing” the application’s configuration with the current contextual data to see if there is a match, if there is a match, then present/install the application, if no match, then that application would not be called upon, hence that particular application is “utilized”/”Matched” after “comparing”.  Further, [0078] of Hsieh, contextual information, such as proximate distance between the user terminal and the medial apparatus, is used to determine which medical apparatus application is displayed on the user’s terminal.  As shown in Fig. 7F and [0166] of Hsieh, upon detecting server app 21-2 and 23-2, the corresponding user interface element for each of the server based app is displayed, e.g., interface elements in 761 corresponding to server based app 21-2 and interface elements in 762 corresponding to server based app 23-2 and they are display indicators of the displayed in certain position on the user interface and as shown in Fig. 8C and [0169]-[0170] of Hsieh, if the user selects app. 21-2, a respective indicator of respective user interface element/UI elements is shown) 

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wheatley et al (US 20150189377 A1):  a media guidance application that adjusts modes based on actively determining an engagement level of a user. In such modes both the content presented and the interactions of a user that are recognized may be based on the level of engagement of the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145